 1   MITCHELL + COMPANY                          COOLEY LLP
     BRIAN E. MITCHELL (190095)                  HEIDI L. KEEFE (178960)
 2   brian.mitchell@mcolawoffices.com            hkeefe@cooley.com
     Four Embarcadero Center, Suite 1400         MARK R. WEINSTEIN (193043)
 3   San Francisco, CA 94111                     mweinstein@cooley.com
     Telephone:    (415) 766-3514                LOWELL MEAD (223989)
 4   Facsimile:    (415) 402-0058                lmead@cooley.com
                                                 3175 Hanover Street
 5   HARDY PARRISH YANG LLP                      Palo Alto, CA 94304-1130
     VICTOR G. HARDY (pro hac vice)              Telephone:    (415) 391-5400
 6   vhardy@hpylegal.com                         Facsimile:    (415) 397-7188
     MINGHUI YANG (pro hac vice)
 7   myang@hpylegal.com                          Attorneys for Defendant FACEBOOK, INC.
     4412 Spicewood Springs Rd., Suite 202
 8   Austin, TX 78759                            KEKER, VAN NEST & PETERS LLP
     Telephone:   (512) 520-9407                 DAVID J. SILBERT (173128)
 9                                               dsilbert@keker.com
     Attorneys for Plaintiff                     SHARIF E. JACOB (257546)
10   SOFTWARE RIGHTS ARCHIVE, LLC                sjacob@keker.com
                                                 PHILIP J. TASSIN (287787)
11                                               ptassin@keker.com
                                                 633 Battery Street
12                                               San Francisco, CA 94111-1809
                                                 Telephone:     (415) 391-5400
13                                               Facsimile:     (415) 397-7188

14                                               Attorneys for Defendant TWITTER, INC.

15                             UNITED STATES DISTRICT COURT

16                           NORTHERN DISTRICT OF CALIFORNIA

17                                     OAKLAND DIVISION

18   SOFTWARE RIGHTS ARCHIVE, LLC,                   Case No. 4:12-cv-03970 HSG
                                                     Case No. 4:12-cv-03972 HSG
19                   Plaintiff,
          v.                                         STIPULATION AND [PROPOSED]
20   FACEBOOK, INC.,                                 ORDER CONTINUING CASE
                                                     MANAGEMENT CONFERENCE TO
                     Defendant.
21                                                   JUNE 25, 2019

22   SOFTWARE RIGHTS ARCHIVE, LLC,
                    Plaintiff,                       Judge: Hon. Haywood S. Gilliam
23        v.
                                                     Date Filed: April 23, 2019
24   TWITTER, INC.,                                  Trial Date: Not set
                    Defendant.
25

26

27

28


                                 STIPULATION AND [PROPOSED] ORDER
                            Case Nos. 4:12-CV-03970 HSG & 4:12-CV-03972 HSG
 1
             Pursuant to Civil L.R. 6-2 and 7-12, the undersigned parties hereby stipulate, subject to
 2
     the Court’s approval, to continue the case management conference in the above-captioned cases
 3
     currently set for April 30, 2019 to June 25, 2019 at 2:00 p.m., due to conflicts of counsel that
 4
     have arisen.
 5
             This stipulation is supported by a declaration of counsel submitted herewith pursuant to
 6
     Civil L.R. 6-2. On March 15, 2019, the Court scheduled this matter for a case management
 7
     conference on April 2, 2019. On March 20, 2019, this Court issued an order granting a
 8
     stipulation continuing the case management conference to April 30, 2019. As set forth in the
 9
     declaration, the scheduled date conflicts with a commitment that has arisen for Plaintiff’s counsel.
10
             The parties have conferred and agree, subject to the Court’s approval, to continue the case
11
     management conference to the Court’s civil case management conference calendar on Tuesday,
12
     June 25, 2019 at 2:00 p.m., which is the next civil case management calendar date that is
13
     available to all parties.
14
             Plaintiff has not previously requested a continuance of this date. The requested
15
     continuance will not affect any existing scheduled dates in these cases.
16
             A proposed form of order is filed herewith.
17

18
     Respectfully submitted,
19

20
     Dated: April 24, 2019                            /s/ Minghui Yang
21                                                    VICTOR G. HARDY
                                                      MINGHUI YANG
22                                                    HARDY PARRISH YANG LLP
23                                                    Attorneys for Plaintiff SOFTWARE
                                                      RIGHTS ARCHIVE, LLC
24

25

26

27

28


                                      STIPULATION AND [PROPOSED] ORDER
                                 Case Nos. 4:12-CV-03970 HSG & 4:12-CV-03972 HSG
 1
     Dated: April 24, 2019                        /s/ Lowell Mead
 2                                                HEIDI L. KEEFE
                                                  MARK R. WEINSTEIN
 3                                                LOWELL MEAD
                                                  COOLEY LLP
 4
                                                  Attorneys for Defendant FACEBOOK,
 5                                                INC.
 6

 7   Dated: April 24, 2019                        /s/ Sharif Jacob
                                                  DAVID J. SILBERT
 8                                                SHARIF E. JACOB
                                                  PHILIP J. TASSIN
 9                                                KEKER, VAN NEST & PETERS LLP
10                                                Attorneys for Defendant TWITTER, INC.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                  STIPULATION AND [PROPOSED] ORDER
                             Case Nos. 4:12-CV-03970 HSG & 4:12-CV-03972 HSG
 1                                             ATTESTATION
 2          I, Minghui Yang, am counsel for SRA in the above-captioned actions. I am the registered

 3   ECF user under whose name and password this document is being filed. Under Civil Local Rule

 4   5-1(i), I attest that I have obtained the concurrence of each signatory to this filing.

 5

 6                                                    /s/ Minghui Yang
                                                      Minghui Yang
 7
                                                 ISTRIC
 8                                          TES D      TC
                                          TA
     PURSUANT TO STIPULATION, IT IS SO ORDERED.




                                                                                       O
                                                         S
 9




                                                                                        U
                                                        ED




                                                                                         RT
                                                    UNIT
                                                                              D
                                                                       DENIE
10




                                                                                               R NIA
11
     Date: ____________
            4/25/2019                               __________________________________
12                                                  Hon. Haywood S. Gilliam,             Jr.liam Jr.
                                                    NO
                                                                         a y w o o d S. Gil




                                                                                             FO
                                                    District Judge
                                                              J u d ge H
13
                                                      RT




                                                                                          LI
                                                             ER
                                                        H




                                                                                        A
14                                                                                       C
                                                                  N                 F
                                                                      D IS T IC T O
15                                                                          R
16

17

18

19

20

21

22

23

24

25

26

27

28


                                     STIPULATION AND [PROPOSED] ORDER
                                Case Nos. 4:12-CV-03970 HSG & 4:12-CV-03972 HSG
